NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE REBERGER,                                 No. 17-15242

                Plaintiff-Appellant,            D.C. No.3:16-cv-00269-MMD-
                                                VPC
 v.

HAROLD M. BYRNE; et al.,                        MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Lance Reberger appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the filing

fee, after denying Reberger’s application to proceed in forma pauperis (“IFP”) on

the basis that Reberger has three strikes under 28 U.S.C. § 1915(g). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Washington v. L.A. Cty.

Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

      The district court properly denied Reberger’s motion to proceed IFP because

at the time Reberger filed the complaint, he had filed three actions that qualified as

strikes, and he did not plausibly allege that he was “under imminent danger of

serious physical injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g);

Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055-56 (9th Cir. 2007) (discussing

the imminent danger exception to § 1915(g)).

      The district court did not abuse its discretion in denying Reberger’s motion

for an extension because Reberger failed to demonstrate good cause. See Johnson

v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (setting forth

standard of review and “good cause” requirement for modifying a scheduling

order).

      The district court did not abuse its discretion by denying Reberger’s motion

to amend his complaint because amendment would be futile. See Chappel v. Lab

Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of

review and explaining that a district court acts within its discretion to deny leave to

amend if amendment would be futile).

                                           2                                    17-15242
      The district court did not abuse its discretion by denying Reberger’s motion

for reconsideration because Reberger failed to establish any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents and facts not presented to the district court. See United States

v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to

the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                  17-15242